309 F.2d 749
Oran Murray YOUNG, Appellant,v.UNITED STATES of America, Appellee.
No. 7057.
United States Court of Appeals Tenth Circuit.
Oct. 4, 1962, Certiorari Denied Jan. 14, 1963, See 83 S.Ct.546.

David C. Johnston, Oklahoma City, Okl., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., was with him on the brief), for appellee.
Before LEWIS, BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
Appellant, upon appeal from an order of the District Court for the District of Kansas denying relief under 28 U.S.C.A. 2255, attacks the validity of 18 U.S.C.A. 2113(a) and the information under which he was charged asserting the charge to be 'non-existent and impossible' as a federal offense.  We have earlier considered the substance of appellant's claims in this regard, Young v. United States, 10 Cir., 294 F.2d 517, and found the contentions to be without merit.  His present and additional argument that the information must allege an intent to commit a felony 'in such bank' as distinguished from 'from such bank' is similarly unsound.


2
The sentencing court has considered appellant's petition upon the merits, as has this Court, and it is therefore unnecessary to consider whether the sentencing court was required1 to entertain the petition.


3
Affirmed.



1
 'The sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner.'  28 U.S.C.A. 2255